       Case 2:20-cv-00187-SMJ    ECF No. 34    filed 07/17/20   PageID.950 Page 1 of 2

                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

1
                                                                  Jul 17, 2020
2                                                                    SEAN F. MCAVOY, CLERK




3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     JAMES BLAIS and GAIL BLAIS,                No.   2:20-cv-00187-SMJ
5
                              Plaintiffs,       ORDER DENYING
6                                               DEFENDANT’S MOTION TO
                 v.                             DISMISS AS MOOT
7
     ROSS HUNTER, in his official
8    capacity of Secretary of Washington
     State Department of Children, Youth
9    and Families,

10                            Defendant.

11

12         Before the Court, without oral argument, is Defendant’s Motion to Dismiss

13   Plaintiffs’ Complaint for Declaratory and Injunctive Relief, ECF No. 17. Defendant

14   moves to dismiss the Complaint, ECF No. 1, under Federal Rules of Civil

15   Procedure 12(b)(1) and 12(b)(6). See id. Plaintiffs did not respond to Defendant’s

16   motion to dismiss, but rather filed a First Amended Complaint. See ECF No. 30.

17   Having reviewed the motion and the file in this matter, the Court is fully informed

18   and denies Defendant’s motion to dismiss as moot.

19         Federal Rule of Civil Procedure 15 permits a party to amend its pleading, if

20   the pleading is one to which a responsive pleading is required, once as a matter of




     ORDER DENYING DEFENDANT’S MOTION TO DISMISS AS MOOT – 1
       Case 2:20-cv-00187-SMJ     ECF No. 34   filed 07/17/20   PageID.951 Page 2 of 2




1    course within twenty-one days of service of a motion under Rule 12(b). Fed. R. Civ.

2    P. 15(a)(1)(B). Here, Plaintiffs filed a First Amended Complaint on July 6, 2020,

3    twenty-one days after service of Defendant’s motion to dismiss the original

4    Complaint. See ECF Nos. 17, 30. Because Plaintiffs were entitled to amendment as

5    a matter of course, the First Amended Complaint is now the operative complaint

6    and Defendant’s motion to dismiss the original Complaint is moot.

7          Accordingly, IT IS HEREBY ORDERED:

8                 Defendant’s Motion to Dismiss Plaintiffs’ Complaint for Declaratory

9                 and Injunctive Relief, ECF No. 17, is DENIED AS MOOT.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to all counsel.

12                    17 day of July 2020.
           DATED this __

13
                        _________________________
14                      SALVADOR MENDOZA, JR.
                        United States District Judge
15

16

17

18

19

20



     ORDER DENYING DEFENDANT’S MOTION TO DISMISS AS MOOT – 2
